Citation Nr: 1045259	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to May 8, 2001 for grants 
of service connection for diabetes mellitus and left 
cerebrovascular accident with right side hemiparesia and 
dysarthria, urinary and fecal incontinence and the assignments of 
a total disability evaluation and special monthly compensation, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1948 to May 1969.  He 
died on December [redacted], 2001.  The appellant is his surviving 
spouse.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board in January 2009, 
wherein it was remanded for additional development and due 
process considerations.  The case was returned to the Board for 
appellate consideration.   


FINDING OF FACT

The Veteran's claims of entitlement to service connection for 
diabetes mellitus and residuals of a cerebrovascular accident 
were received by the RO on June 11, 2001 and July 23, 2001, 
respectively.




CONCLUSION OF LAW

The requirements are not met for an effective date prior to May 
8, 2001 for the grant of service connection for diabetes mellitus 
and left cerebrovascular accident with right side hemiparesia and 
dysarthria, urinary and fecal incontinence and the assignments of 
a total disability evaluation and special monthly compensation.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.105, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in January 2009 from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
appellant's claim for an earlier effective date, as well as the 
legal criteria for entitlement to such benefits.  The letter also 
informed her of her and VA's respective duties for obtaining 
evidence. 

In addition, this letter explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided prior to the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by the VCAA and Dingess/Hartman were provided to the 
appellant after the initial adjudication, the appellant's claim 
was readjudicated thereafter.  As such, the appellant has not 
been prejudiced and there was no defect with respect to timing of 
the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA post-
service treatment and examination.  Additionally, the claims file 
contains the appellant's own statements in support of her claim.  
The Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a claim 
for increase will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the 
day following the date of separation from service - if the 
veteran filed a claim within one year after service.  Otherwise, 
the effective date will be the date of receipt of his claim.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

Where compensation is awarded pursuant to a liberalizing law or 
VA issue, the effective date shall be in accordance with the 
facts found, but shall not be earlier than the effective date of 
the act or administrative issue.  See 38 C.F.R. § 3.114.  If a 
claim is reviewed on the initiative of VA within one year from 
the effective date of the law or VA issue, or at the request of a 
claimant received within one year from that date, benefits may be 
authorized from the effective date of the law or VA issue.  If a 
claim is reviewed on the initiative of VA more than one year 
after the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of receipt 
of such request.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require that 
VA look to all communications from the veteran that may be 
interpreted as applications or claims, both formal and informal, 
for benefits.  VA is required to identify and act on informal 
claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by 
the VA, a specific claim in the form prescribed by the Secretary 
must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  
All claims for benefits filed with the VA, formal or informal, 
must be in writing.  See Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).

Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's 
indemnity) to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by the 
VA Secretary, or those based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party. 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2009).  For a surviving spouse, 
children, or dependent parents to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  "In all other cases, only so much 
of the accrued benefits may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness and 
burial."  38 U.S.C.A. § 5121(a)(5) (West 2002); 38 C.F.R. § 
3.1000(a)(4) (2009).

Evidence in the file at the date of death means evidence in VA's 
possession on or before the date of the beneficiary's (in the 
instant case, the Veteran's) death, even is such evidence was not 
physically located in the VA claim folder on or before the date 
of death. 38 C.F.R. § 3.1000(d)(4) (2009).

Although a veteran's claim terminates with that veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for accrued 
benefits. See 38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits 
claim is separate from the veteran's claim filed prior to death, 
the accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on the 
date of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

In addition, applications for accrued benefits must be filed 
within one year after the date of death.  See 38 U.S.C.A. 
§ 5151(c); 38 C.F.R. § 3.1000(c).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application." See 67 Fed. 
Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to 
indicate that "evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.  
In this case, however, all evidence necessary to adjudicate this 
claim has been obtained and is in the file.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year limitation on 
the receipt of accrued benefits.  The amendment to 38 U.S.C.A. § 
5121(a) is only effective for deaths occurring on or after 
December 16, 2003.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

Analysis

For the purpose of her entitlement to accrued benefits, the 
appellant asserts that the Board should assign an effective date 
prior to May 8, 2001, for grants of service connection for 
diabetes mellitus and left cerebrovascular accident with right 
side hemiparesia and dysarthria, urinary and fecal incontinence 
and the assignments of a total disability evaluation and special 
monthly compensation the RO awarded the Veteran during his 
lifetime.  The appellant contends that July 1993 is the 
appropriate effective date as it corresponds with the date the RO 
received the Veteran's claim for service connection for numbness 
of his extremities, a known complication of diabetes, or in the 
alternative, April 1997, when the Veteran reportedly became 
unable to care for himself due to his left cerebrovascular 
accident.  

The Veteran's service in the military ended on May 31, 1969.  
Unfortunately, he did not file a claim for service connection for 
diabetes mellitus within one year of his discharge from service 
(i.e., by May 31, 1970).  A review of the claims file shows that, 
prior to his death, the Veteran filed a claim of entitlement to 
service connection for peripheral neuropathy of the extremities, 
received by the RO on July 16, 1993.  In a December 1994 rating 
decision, the RO denied the Veteran's claim.  This decision was 
not appealed and became final.  38 U.S.C.A. § 7105.

The Veteran filed a claim for service connection for diabetes 
mellitus in June 2001.  Following his claim, the Veteran 
submitted private and VA medical records indicating that he had 
been diagnosed with diabetes mellitus in 1993.  Thereafter, in a 
rating decision dated in July 2001, the RO granted entitlement to 
service connection for diabetes mellitus and entitlement to a 
total disability evaluation and special monthly compensation.  In 
a November 2001 rating decision, the RO granted entitlement to 
service connection for left cerebrovascular accident with right 
hemiparesis and dysarthria, urinary and fecal incontinence.  The 
Veteran died in December 2001 and the appellant filed a claim for 
accrued benefits and service connection for the cause of the 
Veteran's death in July 2002.  She was granted entitlement to 
service connection for the cause of the Veteran's death in a July 
2002 rating decision.  In July 2003, she appealed the effective 
date of the Veteran's award of benefits on an accrued basis.  

The Board notes that a Federal District Court held in Nehmer v. 
United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 
1999) (Nehmer II), that, in its 1989 decision voiding all denials 
"made under" the former section 3.311a(d), the court intended 
to void all decisions denying service connection for a condition 
that would qualify for presumptive service connection under the 
regulations subsequently issued under the Agent Orange Act of 
1991.  However, the holding in that case has now been 
incorporated in regulatory form at 38 C.F.R. § 3.816 (2009), 
Awards under the Nehmer Court Orders for disability or death 
caused by a condition presumptively associated with herbicide 
exposure, which provides, in pertinent part, as follows:  

(a) Purpose.  This section states effective-date rules 
required by orders of a United States district court in 
the class-action case of Nehmer v. United States 
Department of Veterans Affairs, No. CV-86-6160 TEH 
(N.D. Cal.). 

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means: 
(i) A Vietnam veteran who has a covered herbicide 
disease; 

(2) Covered herbicide disease means a disease for which 
the Secretary of Veterans Affairs has established a 
presumption of service connection before October 1, 
2002 pursuant to the Agent Orange Act of 1991, Public 
Law 102-4, other than chloracne.  Those diseases are: 
(i) Type 2 Diabetes.

(c) Effective date of disability compensation.  If a 
Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective date 
of the award will be the later of the date VA received 
the claim on which the prior denial was based or the 
date the disability arose, except as otherwise provided 
in paragraph (c)(3) of this section.  A prior decision 
will be construed as having denied compensation for the 
same disease if the prior decision denied compensation 
for a disease that reasonably may be construed as the 
same covered herbicide disease for which compensation 
has been awarded.  Minor differences in the terminology 
used in the prior decision will not preclude a finding, 
based on the record at the time of the prior decision, 
that the prior decision denied compensation for the 
same covered herbicide disease. 

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date 
of the statute or regulation establishing a presumption 
of service connection for the covered disease, the 
effective date of the award will be the later of the 
date such claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A claim will be 
considered a claim for compensation for a particular 
covered herbicide disease if: 

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for 
compensation for the covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for 
which compensation has been awarded. 

(3) If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was received 
within one year from the date of the class member's 
separation from service, the effective date of the 
award shall be the day following the date of the class 
member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) 
of this section are not met, the effective date of the 
award shall be determined in accordance with §§  3.114 
and 3.400.  

(e) Effect of other provisions affecting retroactive 
entitlement-- (1) General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) ... of this 
section are satisfied, the effective date shall be 
assigned as specified in those paragraphs, without 
regard to the provisions in 38 U.S.C. 5110(g) or § 
3.114 prohibiting payment for periods prior to the 
effective date of the statute or regulation 
establishing a presumption of service connection for a 
covered herbicide disease.  

 (g) Awards covered by this section.  This section 
applies only to awards of disability compensation or 
DIC for disability or death caused by a disease listed 
in paragraph (b)(2) of this section. 

38 C.F.R. § 3.816 (2009).  

The Veteran was a "Nehmer class member" within the meaning of 
38 C.F.R. § 3.816(b)(1) and had a "Covered herbicide disease" 
within the meaning of 38 C.F.R. § 3.816(b)(2), i.e., diabetes 
mellitus.  The effective date for the regulation that added 
diabetes mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed.Cir. 2002).  As 
such, in an August 2004 rating decision, the RO granted an 
earlier effective date of May 8, 2001 for the grant of the 
Veteran's claims.  See 38 C.F.R. § 3.114.

Nevertheless, under 38 U.S.C.A. § 5121(c), a claim for accrued 
benefits requires that the application be filed within one year 
after the date of death.  Normally, there is no basis for an 
accrued benefits claim unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  In Taylor v. Nicholson, 21 Vet. App. 126 
(2007), however, the Veterans Court clarified that, if a veteran 
died prior to the expiration of 1 year after the date of notice 
of an award or disallowance of VA benefits, his or her surviving 
spouse has up to 1 year after the date of such notice to file an 
accrued benefits claim.  As noted above, in a rating decision 
dated on July 20, 2001, and issued to the Veteran and his service 
representative on July 25, 2001, the RO granted the Veteran's 
service connection claim for diabetes mellitus.  A November 1, 
2001 rating decision, issued to the Veteran and his 
representative on November 13, 2001, granted the Veteran's claims 
of entitlement to service connection for left cerebrovascular 
accident, special monthly compensation, and TDIU.  Accordingly, 
the appellant had until November 13, 2002, to file a claim for an 
earlier effective date, for an award of service connection for 
diabetes mellitus and left cerebrovascular accident, entitlement 
to TDIU and entitlement to special monthly compensation, for 
accrued benefits purposes.  The appellant filed her initial 
accrued benefits claim in July 2002.  Although this claim did not 
specify entitlement to an earlier effective date, the Board finds 
that her claim was timely filed and will proceed to adjudicate it 
on the merits.  Id.  

The Board finds that the preponderance of the evidence is against 
an effective date earlier than May 8, 2001, for the grants of 
service connection for diabetes mellitus and left cerebrovascular 
accident with right side hemiparesia and dysarthria, urinary and 
fecal incontinence and the assignments of a total disability 
evaluation and special monthly compensation, for accrued benefits 
purposes.  The evidence on file at the time of the Veteran's 
death shows that he filed his original service connection claim 
for diabetes mellitus in June 2001 and his secondary service 
connection claim for a left cerebrovascular accident in July 
2001.  Between the December 1994 final rating decision, which 
denied the Veteran's claim of entitlement to service connection 
for peripheral neuropathy and his June 2001 claim for service 
connection for diabetes, there was no communication from the 
Veteran or his service representative indicating an intent to 
file an informal or formal claim for diabetes mellitus or an 
application to reopen the previously denied service connection 
claim for peripheral neuropathy.  See 38 C.F.R. § 3.155(a).  

The Board acknowledges that the appellant's representative 
asserts that the Veteran's July 1993 claim for peripheral 
neuropathy should have been construed to include a claim of 
entitlement to diabetes mellitus, or that the Veteran's treatment 
at the VA medical center in April 1997 as a result of his left 
cerebrovascular accident should have been construed as an 
informal claim of entitlement to diabetes mellitus.  However, the 
Board points out that there is no provision for payment of 
benefits from an earlier date based on a disorder's existence 
from a date previous to the receipt of the claim, unless the 
claim is filed within one year of separation from service.  See 
38 C.F.R. §§ 3.400(b)(2).   The effective date is the date of the 
revised regulation, as the Veteran's initial claim for service 
connection of diabetes mellitus was received within one year of 
the effective date of the regulation that added diabetes mellitus 
to the presumptive award of disability compensation for a covered 
herbicide disease.  See 38 C.F.R. § 3.114.  

So, for these reasons, the Board finds that there is a 
preponderance of the evidence against the appellant's claim for 
an earlier effective date for grants of service connection for 
diabetes mellitus and left cerebrovascular accident with right 
side hemiparesia and dysarthria, urinary and fecal incontinence 
and the assignments of a total disability evaluation and special 
monthly compensation, for accrued benefits purposes.  Therefore, 
her claim must be denied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim of entitlement to an effective date prior to effective 
date prior to May 1, 2001 for grants of service connection for 
diabetes mellitus and left cerebrovascular accident with right 
side hemiparesia and dysarthria, urinary and fecal incontinence 
and the assignments of a total disability evaluation and special 
monthly compensation, for accrued benefits purposes is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


